

116 S967 IS: Reducing Costs for Out-of-Network Services Act of 2019
U.S. Senate
2019-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 967IN THE SENATE OF THE UNITED STATESApril 1, 2019Mrs. Shaheen (for herself, Ms. Baldwin, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to establish limitations on cost-sharing for out-of-network
			 services in the individual market, to prohibit balance billing for such
			 services, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Reducing Costs for Out-of-Network Services Act of 2019. 2.Limitations on cost-sharing for out-of-network services (a)In generalSubpart 2 of part B of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–51 et seq.) is amended by adding at the end the following:
				
					2754.Limitations on cost-sharing for out-of-network services
 (a)Health insurance issuer requirementA health insurance issuer offering health insurance coverage, in the individual market in a State, that offers benefits with respect to a health care service provided in the State by a participating provider shall ensure that the cost-sharing requirement with respect to such service provided in the State by a nonparticipating provider does not exceed the rate selected by the applicable State authority under subsection (c)(1) for such service.
						(b)Limitation on charges by health care providers
 (1)In generalA health care provider may not charge a patient for a health care service at a rate in excess of the following:
 (A)In the case of a patient who is enrolled in health insurance coverage in the individual market that does not provide out-of-network benefits for such service, the health care provider may charge such patient no more than the rate selected by the applicable State authority under subsection (c)(1).
 (B)In the case of a patient enrolled in health insurance coverage in the individual market that provides out-of-network benefits for such service, the health care provider may charge such patient no more than—
 (i)the rate selected by the applicable State authority under subsection (c)(1); minus (ii)the sum of—
 (I)the payment made by the health insurance issuer to the health care provider pursuant to such coverage; and
 (II)the out-of-network cost-sharing amount required under such coverage. (C)In the case of an uninsured individual, the health care provider may charge such patient no more than the lower of—
 (i)the rate selected by the applicable State authority under subsection (c)(2); or
 (ii)the rate otherwise allowed to be charged to such an individual for such a service under an applicable law in the State.
 (2)EnforcementA health care provider that violates the requirement under paragraph (1) shall be subject to the same civil monetary penalties described in paragraph (1) of section 922(f), including the provisions described in paragraph (2) of such section, as a person who commits a violation described in paragraph (1) of such section.
							(c)Rate
 (1)Individuals enrolled in health insurance coverageAn applicable State authority shall select for the State as applicable for purposes of subsection (a) and subparagraphs (A) and (B) of subsection (b)(1) one of the following as a maximum rate for a health care service for individuals enrolled in health insurance coverage in the individual market in the State:
 (A)125 percent (or, in a case described in paragraph (3) and at the discretion of the applicable State authority, 200 percent) of the allowed charges determined for the item or service under the original Medicare fee-for-service program under parts A and B of title XVIII of the Social Security Act.
 (B)The 80th percentile of usual, customary, and reasonable charge rates for the service for the geographic area, as determined by a database of usual, customary, and reasonable charges selected by the applicable State authority and approved as appropriate by the Secretary.
 (C)100 percent of the allowed charges for the service if the service were provided by a participating provider, which shall be determined based upon the average actual allowed rate under the coverage for all participating providers for such service in the health insurance issuer’s participating provider network.
 (2)Uninsured individualsAn applicable State authority shall select for the State as applicable for purposes of subsection (b)(1)(C) one of the following as a maximum rate for a health care service for uninsured individuals:
 (A)The rate described in subparagraph (A) of paragraph (1). (B)The rate described in subparagraph (B) of paragraph (1).
 (3)Services provided in rural areasA case described in this paragraph is a case in which the item or service is furnished by a provider of services (as defined in subsection (u) of section 1861 of the Social Security Act) or supplier (as defined in subsection (d) of such section) in a rural area (as defined in section 1886(d)(2)(D) of such Act).
 (4)Default rateIn the case in which an applicable State authority does not select a rate under paragraph (1) or (2) for a service, the maximum rate applicable in the State for the service for purposes of subsections (a) and (b) shall—
 (A)be the rate described in subparagraph (A) of paragraph (1), if the service is covered under the original Medicare fee-for-service program under parts A and B of title XVIII of the Social Security Act; or
 (B)be a rate established by the Secretary, if the service is not covered under such program. (5)ClarificationIn selecting a rate under paragraph (1) or (2) for a health care service, the applicable State may select a rate that differs from the rate selected under such paragraph for a different health care service.
 (d)DefinitionsFor purposes of this section: (1)Health care providerThe term health care provider includes a hospital (as defined in section 1861(e) of the Social Security Act), a critical access hospital (as defined in section 1861(mm) of such Act), a physician (as defined in section 1861(r) of such Act), and other providers as determined by the Secretary.
 (2)Uninsured individualThe term uninsured individual, with respect to an individual receiving a health care service, means an individual who, at the time at which the service was furnished, was not enrolled in a plan that provides medical care benefits, including any Federal health benefit program, as determined by the Secretary.
							2755.Reports to Congress on network adequacy
 Not later than January 1, 2022, and every year thereafter, the Secretary shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on—
 (1)how State network adequacy laws, section 2702(c), and any other network adequacy requirements for qualified health plans under the Patient Protection and Affordable Care Act ensure that provider networks are broad enough to meet the needs of enrolled patients;
 (2)the impact of section 2754 on network adequacy; and (3)any recommendations for Congress, as necessary, on how to improve network adequacy.. 
 (b)Effective dateSection 2754 of the Public Health Service Act, as added by subsection (a), shall take effect on January 1, 2021.
			3.Grants for group market
 (a)In generalThe Secretary of Health and Human Services shall award grants to States for the purpose of studying the potential for imposing limitations on charges for health care services provided to individuals enrolled in group health plans or group health insurance coverage that are similar to the limitations that apply under section 2754 of the Public Health Service Act, as added by section 2.
 (b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. (c)DefinitionsIn this section, the terms group health plan and group health insurance coverage have the meanings given such terms in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91).